Case 2:19-cv-10103-VAR-APP ECF No. 87, PageID.1276 Filed 11/13/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 SHELDY SMITH and
 MARY ROWAN, as full conservator,
                                                  Case No. 2:19-cv-10103
              Plaintiffs,                         District Judge Victoria A. Roberts
                                                  Magistrate Judge Anthony P. Patti
 v.

 DEWAYNE JONES,
 CITY OF DETROIT, and
 STACEY TAYLOR,

           Defendants.
_________________________/

      ORDER DENYING WITHOUT PREJUDICE ASHLEY N. SMITH’S
         PETITION TO INTERVENE AS OF RIGHT (ECF No. 65)

       Judge Roberts has referred this case to me for pretrial matters, excluding

dispositive motions. (ECF No. 56.) The Court is aware that there are efforts

underway in Wayne County Probate Court to replace Mary Rowan as Sheldy

Smith’s guardian and conservator, which are also the subject of Ashley N. Smith’s

pending August 14, 2020 petition to intervene as of right in the instant matter.

(ECF No. 65.) On August 18, 2020, the Court held both a status conference and a

motion hearing. Shortly thereafter, the Court took under advisement the petition to

intervene as of right. (ECF Nos. 66, 67.) Of particular import here is the

following portion of the Court’s order:



                                          1
Case 2:19-cv-10103-VAR-APP ECF No. 87, PageID.1277 Filed 11/13/20 Page 2 of 3




      Ashley Smith’s (Plaintiff’s sister’s) August 14, 2020 petition to
      intervene as of right (ECF No. 65) is TAKEN UNDER
      ADVISEMENT, as Ashley Smith’s standing in this matter is unclear
      and may depend upon whether the Wayne County Probate Court
      removes Mary Rowan as guardian and conservator and appoints
      Ashley Smith as full conservator and guardian. No later than
      Tuesday, September 1, 2020, Attorney Bernard, counsel for Ashley
      Smith, will make a one page filing to inform this Court of the status of
      the probate matters, to aid it in determining whether the issues raised
      are ripe or moot, and before the Court will set any briefing or hearing
      schedules on the motion to intervene. Once the Court sets the briefing
      schedule, any related submissions must address the issue of the
      proposed intervenor’s standing. For the time being, the Court reserves
      judgment on whether this matter or any settlement needs to be stayed
      and whether it should appoint a guardian ad litem.

(ECF No. 67, PageID.923 (internal footnote omitted).)

      Ashley Smith has not filed anything since her petition. Although she

attempted to update the Court by way of her counsel’s September 3, 2020 email,

her counsel did not heed the Court’s same-day email request to file the attachments

as a single supplement to her on-the-record petition. In fact, nothing has been filed

in the instant case by Ashley Smith or her counsel since the August 14, 2020

petition now at issue. More to the point, Ashley Smith’s current standing to

intervene in this matter remains unclear, as she has yet to be appointed conservator

or guardian by the Wayne County Probate Court, and may never be. Moreover,

unlike a wrongful death suit in which Ashley Smith might have statutory standing

as a relative and heir to the victim, or a negligent infliction of emotional distress

suit in which Ashley Smith might have suffered harm from witnessing her sister’s


                                           2
Case 2:19-cv-10103-VAR-APP ECF No. 87, PageID.1278 Filed 11/13/20 Page 3 of 3




injury, see Wargelin v Sisters of Mercy Health Corp, 149 Mich. App. 75, 80, 385

N.W. 2d 732 (1986), here, the injury and loss presently appear to be entirely

personal to Sheldy Smith, not her sister and would-be intervenor. Accordingly,

Ashley Smith’s August 14, 2020 petition to intervene as of right (ECF No. 65) is

DENIED WITHOUT PREJUDICE. If and when the Wayne County Probate

Court appoints Ashley Smith as Sheldy Smith’s guardian and conservator, then

Ashley Smith may refile her petition to intervene in this matter or a stipulated

order of party substitution. Meanwhile, the Court will take cognizance of this

contested issue, should any settlement or distribution of settlement proceeds come

before it.1

       IT IS SO ORDERED.


Dated: November 13, 2020
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




1
 The attention of the parties is drawn to Fed. R. Civ. P. 72(a), which provides a
period of fourteen (14) days after being served with a copy of this order within
which to file objections for consideration by the district judge under 28 U.S.C. §
636(b)(1).


                                          3
